PER CURIAM.
We reverse that part of the judgment under review which awarded the wife as lump sum alimony the husband’s one-half interest in a condominium owned by the parties and awarded the husband attorneys’ fees. Where the record reflects that the husband, age sixty, is ill with emphysema rendering him unable to be fully employed, and the forty-five-year-old wife is in good health with some, albeit modest, assets of her own, an award of lump sum alimony of the husband’s one-half interest in the condominium, his only substantial asset as far as this record reflects, is neither fit, equitable nor just. Since the award of attorney’s fees to the husband, the amount of which has not yet been set, was so obviously calculated to adjust the inequity of depriving the husband of his half-interest in the condominium, it, too, is set aside. The cause is reversed and remanded to the trial court for such further proceedings as may be necessary and the entry of a judgment which will appropriately take into account the husband’s financial condition and the wife’s needs without shortchanging either.
Reversed and remanded.